Title: To George Washington from Henry Champion, Sr., 18 April 1780
From: Champion, Henry Sr.
To: Washington, George


          
            May it please your Excellency
            Hartford April 18th 1780
          
          yours of the 12th Instant is Just rcd & the Contents Observed, In answer, I started a Drove of 107 head fat Cattle about the last of March,

with orders to the drover to leave 25 only at Fish-Kill & drive the rest to Morris, as I feared the Main army were in the greatest distress, & were at a greater distance from other relief than those Posts on, & near North-river, however I this day rcd a letter from Genl How Enforming that he notwithstanding stop’t 40 head, which was & is still out of my power to prevent, I suppose the other part of the Drove have arrived at Head-Quarters, I have Since Started none, neither Could I, for I have been Intirely destitute of Cash, & Cannot purchase without, I this hour laid your letter before the Govr & Council & house of Representitives & they have ordered me £40,000 out of our treasury, I shall Immediately forward all I Can procure with paying part & geting some Credit &c in Case none are stopt at the Posts on the River, likely 80 head will reach Morris, & I design to Exert my self to the utmost to Send a drove off in four or five days after if possible, but fear I shall be able to send but few without Cash, hope I shall be furnish’d in a month or less, however its uncertain—one thing I know, that in Case I had Cash, & no public barr thrown in my way, I Could Soon furnish any Quantity Called for, but I fear Cash will fail, will it not be best fo⟨r⟩ your Excellency to order that no more be stop’t at North River, or no More than their proportion, as my orders to the Drover are not regarded by the Commanding Officers at Posts. I am Your Excellencys Most Obedt H: sert
          
            Henry Champion D.C.G. Ps.
          
        